t c summary opinion united_states tax_court delmar p thompson petitioner v commissioner of internal revenue respondent docket no 18347-09s filed date delmar p thompson pro_se evan h kaploe for respondent morrison judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case all section references are to the internal_revenue_code mr delmar p thompson’s petition challenges a determination of the internal_revenue_service irs appeals_office to sustain a proposed levy he contends that the appeals officer failed to telephone him for a scheduled telephone conference that was to constitute part of the administrative hearing we find that the appeals_office did not abuse its discretion in sustaining the levy background thompson was a resident of kansas when he filed his petition thompson is a trucker when he is driving he is prohibited from using his cell phone which is the only telephone he uses in april or date thompson filed a form_1040 u s individual_income_tax_return for the taxable_year he reported a tax_liability of dollar_figure but did not pay the liability on date the irs sent thompson a notice that it intended to levy to collect his unpaid tax_liability thompson requested an administrative hearing on form request for a collection_due_process or equivalent_hearing dated date on the form thompson indicated he wanted the irs to consider an installment_agreement as an alternative to collection he also indicated that he wanted the irs to withdraw the filing of a lien he listed his cell phone number as his telephone number on date the irs sent thompson a letter stating that its appeals_office had received his request for a hearing on date settlement officer scott penny wrote a letter to thompson on behalf of the appeals_office stating that he had scheduled a telephone call with thompson for a m date the letter said this call will be your primary opportunity to discuss with me the reasons you disagree with the collection action and or to discuss alternatives to the collection action the letter said that penny would place the telephone call by calling thompson’s cell phone number at the appointed time the letter asked thompson to notify penny if the time was not convenient or if he preferred to have a face-to-face conference or a correspondence conference the letter said that in order for penny to consider an installment_agreement thompson was required to supply within days a completed collection information statement signed tax returns for and the letter said that thompson had not yet filed the returns proof that thompson had made estimated_tax payments for and and thompson’s proposal to resolve his outstanding liability 1this request was made by checking a box on form it appears to have been a mistake thompson was at home on date according to penny’s notes penny called thompson’s cell phone number pincite a m on date but was unable to reach him penny’s notes indicate that he heard a recorded message telling him that he had reached the number for moe unbeknownst to penny moe was a nickname for thompson consequently penny did not leave a message thompson would later testify that he never received a call from penny that day thompson’s telephone bill indicates that he received a telephone call from someone other than penny pincite a m this other incoming call may explain why thompson missed penny’s call and why thompson’s telephone records do not reflect a telephone call from penny at that time we believe that penny did call thompson pincite a m but did not reach him on date penny sent a letter to thompson stating that penny had tried to call him at the scheduled time but had failed to reach him in the letter penny advised thompson that he never received the information he had requested in his date letter the date letter warned thompson that the appeals_office would make a determination and that if thompson wanted to provide any information for the appeals_office to consider he should do so in days ie by date thompson testified that on date the day after the telephone conference was scheduled to take place he called penny he testified that penny’s voice mail message said that penny was out of the office but thompson’s telephone records do not indicate that he called penny on date thus we do not believe that thompson called penny on that day thompson’s telephone records indicate that he called penny on date and that the conversation lasted two minutes between may and date no other telephone calls between thompson and penny appear on thompson’s telephone records as his notes indicate penny received a voicemail message from thompson on date complaining that penny had never contacted thompson penny called thompson back but again reached the voicemail of moe penny did not leave a message as penny’s notes indicate he received another voicemail message from thompson on date he responded by leaving a voicemail asking thompson to contact him pincite a m on date penny did not receive a call from thompson pincite a m on date thompson testified that at some point he spoke to penny over the telephone and that penny told him he could no longer discuss the case thompson did not remember when this conversation took place on date the appeals_office issued a determination concerning the levy hearing the determination stated that an installment_agreement was not considered because thompson had not filed income_tax returns for the tax years through thompson filed a petition with the court to challenge the determination his petition said did not receive call for the over the phone appeals hearing on date and time which was set i was home all day and did not receive a call i called mr scott penny the next day and received a message he was out of office for a few days so i left him a message several days later he returned my call stating he had called and he could not discuss the issue with me any longer discussion the determination of the irs appeals_office is reviewed by this court for abuse_of_discretion where as here the amount of the underlying liability is not at issue 131_tc_197 the issue in this case is whether the appeals_office held a hearing with thompson sec_6330 provides that a person who receives a notice of an impending irs levy is entitled to request a hearing sec_6330 provides that if a hearing is requested such hearing shall be held by the internal_revenue_service office of appeals thompson has testified essentially that the appeals_office failed to call him at the time scheduled for a prearranged telephone conference that was to constitute part of the hearing and that thereafter the appeals_office refused to speak to him we believe it is more_likely_than_not that penny did call thompson on the time and day arranged for the telephone call despite some efforts by both men to reach each other over the next few days they failed to have a telephone conversation under the circumstances this was thompson’s fault he was unavailable at the appointed time on date and he did not immediately call penny when that time passed thompson did not call penny the next day despite thompson’s testimony that he did so nor did thompson call penny on date as instructed by penny’s voicemail message left on date a difficult man to reach by telephone thompson did not attempt to communicate with penny in writing as to thompson’s testimony that penny refused to speak with thompson about his case we believe that any such refusal took place only after thompson had a reasonable opportunity to have an earlier telephone conversation with penny under the circumstances the appeals_office afforded thompson the hearing required by the statute see dinino v commissioner tcmemo_2009_284 slip op pincite to reflect the foregoing decision will be entered for respondent 2thompson does not complain about the appeals office’s refusal to consider an installment_agreement because thompson never filed his tax returns as the appeals_office requested the refusal of the appeals_office to consider an installment_agreement was not an abuse_of_discretion see taylor v commissioner tcmemo_2010_213
